Citation Nr: 0804285	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-39 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic leukemia.  

2.  Entitlement to service connection for a right hip 
disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a chronic headache disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1980 
to January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In pertinent part of that decision, 
the RO denied service connection for chronic leukemia, a 
right hip disability, hypertension, and bilateral hearing 
loss.  In addition, the RO determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for a chronic headache disability had not 
been received.  

As will be discussed in the following decision, the Board 
finds that new and material evidence sufficient to reopen the 
previously denied claim for service connection for a chronic 
headache disability has, in fact, been received.  As such, 
the Board will reopen this previously denied issue.  However, 
the de novo claim for service connection for such a 
disability will be addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In September 2004, the RO denied service connection for 
chronic leukemia, a right hip disability, hypertension, and 
bilateral hearing loss.  

2.  Following receipt of notification of the September 2004 
decision, the veteran perfected a timely appeal with respect 
to the denial of his claims for service connection for 
chronic leukemia, a right hip disability, hypertension, and 
bilateral hearing loss.  

3.  In a statement received at the RO in August 2006, the 
veteran explained that he wished to pursue only his headache 
claim.  

4.  In a March 2002 decision, the RO denied service 
connection for a chronic headache disability.  After 
receiving notification of that determination, the veteran did 
not initiate an appeal of the denial.   
 
5.  The evidence received since the RO's March 2002 decision 
is both new and material and raises a reasonable possibility 
of substantiating the claim for service connection for a 
chronic headache disability.  


CONCLUSIONS OF LAW

1.  The criteria for the veteran's withdrawal of a 
Substantive Appeal with respect to the claims for service 
connection for chronic leukemia, a right hip disability, 
hypertension, and bilateral hearing loss have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2007).  

2.  The RO's March 2002 decision that denied service 
connection for a chronic headache disability is final.  
38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).   
 
3.  The evidence received since the RO's March 2002 
determination is new and material, and the claim for service 
connection for a chronic headache disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic Leukemia, Right Hip Disability, Hypertension, And 
Bilateral Hearing Loss

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2007).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2007).  

In September 2004 in the present case, the RO denied service 
connection for chronic leukemia, a right hip disability, 
hypertension, and bilateral hearing loss.  Following receipt 
of notification of the September 2004 decision, the veteran 
perfected a timely appeal with respect to the denial of those 
service connection issues.  Thereafter, and in a statement 
received at the RO in August 2006, the veteran explained that 
he wished to pursue only his headache claim.  

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to his claims for 
service connection for chronic leukemia, a right hip 
disability, hypertension, and bilateral hearing loss is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2007).  The Board does not have jurisdiction over 
these withdrawn issues and, as such, must dismiss the appeal 
of these claims.  See 38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  

II.  Chronic Headache Disability

A.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for a chronic headache disability in the present case, the 
Board concludes that the new law does not preclude the Board 
from adjudicating this matter.  This is so because the Board 
is taking action favorable to the veteran with regard to the 
new and material issue on appeal, and a decision at this 
point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

B.  Analysis

At the time of the March 2002 decision, service medical 
records reflected the veteran's multiple complaints of 
headaches between 1981 and 2001.  However, no post-service 
medical reports were contained in his claims folder.  With no 
competent evidence of a diagnosed chronic headache disability 
associated with the veteran's active military duty, the RO 
denied service connection for such a disorder.  Approximately 
one week later in March 2002, the RO notified the veteran of 
the decision.  Following receipt of such notification, the 
veteran failed to initiate an appeal of the denial of his 
headache claim, and the RO's March 2002 decision, therefore, 
became final.  38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2001); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for a chronic 
headache disability was filed in April 2004.  Therefore, the 
amended version of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the March 2002 rating action, there was no 
competent evidence of a diagnosed chronic headache disability 
associated with the veteran's active military duty.  
Importantly, additional evidence received since that earlier 
decision, including in particular post-service medical 
reports dated in June 2002 and August 2004, provides 
diagnoses of migraines and describes this disorder as a 
chronic illness.  

This additional medical evidence is clearly probative 
because, for the first time, competent evidence of a 
diagnosis of a chronic headache disability has been 
presented.  The Board finds, therefore, that the additional 
evidence received since the prior final denial of service 
connection for a chronic headache disability in March 2002 
raises a reasonable possibility of substantiating this issue.  
See 38 C.F.R. § 3.156(a) (2007).  This additional evidence 
is, therefore, new and material, as contemplated by the 
pertinent law and regulations, and serves as a basis to 
reopen the veteran's claim for service connection for a 
chronic headache disability.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2007).  


ORDER

Service connection for chronic leukemia, a right hip 
disability, hypertension, and bilateral hearing loss is 
dismissed.  

New and material evidence having been received to reopen the 
previously denied claim for service connection for a chronic 
headache disability, the appeal is granted to this extent.  


REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a chronic headache disability, the Board must now consider 
the de novo issue of entitlement to service connection for a 
chronic headache disorder.  As previously discussed in this 
decision, service medical records reflect the veteran's 
multiple complaints of headaches between 1981 and 2001.  
Post-service medical reports include diagnoses of migraines 
which have been characterized as a chronic illness.  

Significantly, the claims folder contains no medical opinion 
concerning the etiology of the veteran's migraines.  
Consequently, the Board finds that a remand of the veteran's 
de novo claim for service connection for a chronic headache 
disability is necessary.  Specifically, on remand, the 
veteran should be accorded an opportunity to undergo a 
current VA neurological examination to determine, to the 
extent possible, the etiology of his migraines.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for 
chronic headache disability.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim; and 

(e) Notify the veteran that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.  

2.  Thereafter, the veteran should be 
scheduled for a VA neurological 
examination to determine the nature, 
extent, and etiology of any diagnosed 
chronic headache disorder that he may 
have.  The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

If a chronic headache disability (i.e., 
migraines) is diagnosed on examination, 
the examiner should express an opinion 
as to whether it is at least as likely 
as not, i.e., a 50 percent probability 
or greater, that such disability was 
caused by, or is in any way related to, 
the veteran's active service, including 
in-service complaints of headaches on 
reports of medical history during 
periodic examinations in service and 
located in volume 1 of the service 
medical records in the claims folder.  
A complete rationale should be provided 
for all opinions expressed.  

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
claim for service connection for a 
chronic headache disability.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


